DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2015/0107265).
In regards to claim 1, Smith discloses a turbine stage (par. 20) comprising: 
a first airfoil (202, fig. 2) extending from a first platform (215) and a second airfoil (202) spaced circumferentially from the first airfoil and extending from a second platform (215), 
wherein a flow passage (219) of a working medium is defined between the first and second airfoils, the first and second platforms defining an endwall (216) for said flow passage (219), 
wherein the first and second platforms comprise respective mate faces (along edges 244, 246) that interface along a platform splitline (par. 32), 
wherein the endwall has a nominal surface (N, par. 25) that is axisymmetric about an axis of the turbine stage, the endwall further comprising at least one contoured region (218) that is non-axisymmetric with respect to said axis, the at least one contoured region extending from the first platform to the second platform across the platform splitline (see Fig. 3), 
wherein a global maximum variation in elevation ΔEW of the endwall is at least 3% of an axial chord length L of the airfoils on said endwall (i. par. 35 establishes that bumps 258, 260 can have 
wherein a maximum variation in elevation ΔMF at any of said mate faces lies in the range 15-60% AEW (from first contour 218 in Fig. 3, the ΔEW1 = 9-(-2)=11 or ΔEW2=9; ΔMF1=4-(-1)=5 or ΔMF2=4; and the ratios are approximately 45% and 44% respectively.
In regards to claim 2, Smith discloses the at least one contoured region comprises a bulge (258, par. 35), and wherein the global maximum variation in elevation ΔEW2 of the endwall is defined by a height h of a peak of the bulge in relation to the nominal surface.
	In regards to claim 4, Smith discloses the at least one contoured region includes a first region comprising a bulge (258, par. 35) and a second region comprising a depression (262, par. 36), wherein the global maximum variation in elevation ΔEW1 of the endwall is defined as a difference in elevation between a peak (at 9 in Fig. 3) of the bulge (258) and a bottom point (-2) of the depression (262), in relation to the nominal surface (N).
	In regards to claim 5, Smith discloses the global maximum variation in elevation ΔEW of the endwall is at least 5% of the axial chord length L of the airfoils on said endwall (see par. 35-36, TABLE I; note that the inferred range is larger than 5%).
	In regards to claim 6, Smith discloses the maximum variation in elevation ΔMF at any of said mate faces lies in the range 30-45% ΔEW (see Fig. 3, based on the above analysis the ratios are approximately 45% and 44%).
	In regards to claim 7, Smith discloses the airfoils belong to a row of rotating blades (par. 21), and wherein the endwall is an inner endwall located at the hub side of the airfoils (Fig. 3).

	In regards to claim 9, Smith discloses the airfoils belong to a row of stationary vanes (par. 21), and wherein the endwall (at end 217, par. 26) is an outer endwall located at the tip side of the airfoils.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0107265) in view of Sakamoto (US 2010/0284818).
Smith discloses the at least one contoured region comprises a depression (262, par. 36), and wherein a global maximum variation in elevation ΔEW of the endwall (216) is defined as a depth d of a bottom point of the depression in relation to the nominal surface. Note that a maximum variation in elevation ΔMF at any of said mate faces lies in the range 15-60% ΔEW (since the ΔMF/ΔEW=1/2, see Fig. 3).
Smith does not disclose the ΔEW for a depression being at least 3% of an axial chord length L of the airfoils.
	Sakamoto further discloses various depressions having a depth within the prescribed range (P3, par. 41; P 5, par. 47).
	Smith discloses various contours including a contour including a trough, however does not set forth the depression with a depth being at least 3% of an axial chord length L of the airfoils. Sakamoto, which is also directed to endwall contouring for turbine stages and is analogous art to the claimed invention, discloses depression being within the prescribed range which reduces crossflow and secondary-flow losses (par. 12) and enhances turbine performance (pars. 16-17). Thus, it would have been obvious to one having .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0107265).
	As set forth above, Smith appears to disclose a contour 218 that appears to anticipate the claimed range.
Alternately, it would have been obvious to modify Smith to include the recited range ΔMF/ΔEW=30-45%. Smith discloses a turbine airfoil with an endwall having a peak and depressions with the maxima of the peaks and minima of the depression of the contour being offset from the mateface. The contouring disclosed appears to overlap with the claimed range (Fig. 3) and the specific features are not limited to the specific contouring and/or examples of depths listed in pars. 35-36. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the maximum variation in elevation at any of said mate faces to lie in the specified range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barr (US 2013/0251520, US 20130224027) and Gupta (US 2010/0080708) disclose contouring at the mateface of a turbine airfoil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/26/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/28/2022